Citation Nr: 1105460	
Decision Date: 02/09/11    Archive Date: 02/18/11	

DOCKET NO.  08-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.   

2.  Entitlement to service connection for chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from April 1951 to 
April 1957 and from January 1958 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the VARO in 
Boise, Idaho, that denied entitlement to the benefits sought.  
The case was previously before the Board in November 2009 at 
which time it was remanded in pertinent part for further 
development.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2010);  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that any current low back disability is related 
to active military service or any incident thereof, and 
arthritis, if present, was not manifest within the year following 
service discharge.  

2.  The competent and probative evidence of record preponderates 
against a finding that any current neck disability is related to 
active military service or any incident thereof, and arthritis of 
the neck, if present, was not manifest within the year following 
service discharge.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).  

2.  A chronic neck disability was not incurred in or aggravated 
by active service, nor may one be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
claimants in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits it will notify the claimant of the following:  (1) 
information and medical or lay evidence that is necessary to 
substantiate the claim; (2) what portion of the information and 
evidence that VA will seek or that VA will obtain; and (3) what 
portion of the information and evidence the claimant is to 
provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  Those elements are:  (1) Veteran 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that various letters from VA, including ones 
dated in July 2007 and February 2010, have essentially complied 
with the mandates of the VCAA.  The Veteran has been provided 
with notice of the information and evidence needed to 
substantiate his claim.  He has also been told what evidence VA 
was responsible for obtaining and what evidence VA would assist 
him in obtaining.  He was also advised of the evidence necessary 
to establish a disability rating and an effective date once 
service connection is granted.  

With regard to the duty to assist the claimant, under 38 U.S.C.A. 
§ 5103A, VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
obtained the service treatment records and VA medical records.  
The case was remanded by the Board in November 2009.  As a result 
of the remand, the Veteran was accorded a comprehensive 
examination in April 2010 for the purpose of obtaining an opinion 
as to the etiology of the current low back and neck problems.  
Also, in a March 2010 communication, the Veteran signed a 
statement indicating that he enclosed all remaining information 
and evidence to support his claim and had no other information in 
reference to the VA to support his claim.  He asked that the 
claim be decided as soon as possible.  The Board finds the 
Veteran has had an ample opportunity to participate actively in 
the processing of his claim by VA.  Accordingly, the Board finds 
VA has satisfied its duty to assist him in developing evidence 
pertinent to his claim.  Adjudication of a claim at this 
juncture, or by directing or accomplishing any additional 
notification and/or development action poses no risk or prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).  

For the showing of chronicity in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted during 
service (or the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disability first 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who has served 90 days or more on 
active service during a period of war or after December 31, 1946, 
certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree of 
10 percent or more within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred in or aggravated 
during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. 
Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (Fed. 
Cir. 2009).  The absence of any one element will result in denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disabilities are the result of 
participation in combat and therefore the combat provisions of 
38 U.S.C.A. §1154(b) do not apply.  

Competency is a legal concept determining whether medical or lay 
evidence may be considered.  In other words, this means whether 
the evidence is admissible as distinguished from weight and 
credibility.  The former determines whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the 
claimant has specialized education, training, or experience.  Lay 
evidence is competent evidence provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. 
§ 3.159.  

The Board, as fact finder, must determine the probative value or 
weight of the medical evidence.  Washington v. Nicholson, 19 Vet. 
App. 362, 369 (2005).  

Where there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of the 
matter, the Secretary of VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

A review of the service treatment records reveals that the 
Veteran sustained a blow above the left eye and sustained a one-
inch laceration while onboard ship in July 1952.  Sutures were 
removed within a few days and recovery was uneventful.  There was 
no indication of involvement of the neck or the back.  The 
Veteran was seen on one occasion in May 1952 for a complaint of a 
sore back.  He was prescribed a heat lamp and was returned to 
duty.  He was seen for a complaint of a sore back on one occasion 
in January 1953.  After use of a heat lamp, he was returned to 
duty.  

In January 1957 he was seen for pulmonary infiltration of unknown 
cause.  No reference was made during examination at that time to 
any problems involving the neck or the back.  In March 1957 it 
was stated his enlistment had expired and he desired prompt 
separation from the Navy.  It was noted that under ordinary 
circumstances the Board would recommend his return to duty after 
a 30 day convalescent leave.  However, since it was noted he 
would not reenlist at the present time, the Board found him fit 
for duty and for separation.  In April 1957,  he was examined and 
was found physically qualified for active duty at sea and foreign 
service and for release to inactive duty.  

At the time of discharge examination in April 1957, clinical 
evaluation was without reference to complaints or findings 
indicative of the presence of a neck or back disability.  

At the time of reenlistment examination in January 1958, the 
Veteran submitted a report of medical history in which he stated 
his health at the time was "good."  He did not refer to any 
problems with his back or his neck.  Clinical examination at that 
time was normal for the neck and the spine.  

There was no mention of difficulty with either the neck or the 
back during his second period of service, including at the time 
of discharge examination in October 1958.  

Initial documentation of the presence of neck and back 
disabilities came many years following service discharge.  It was 
not until X-ray studies in September 2007 that there was 
documentation of degenerative changes of the thoracic spine and a 
notation of a complaint of neck pain.  

The post service medical evidence includes the report of a VA 
examination of the Veteran in April 2010 by a VA physician.  She 
stated she reviewed the claims file.  The Veteran stated that his 
neck pain "started to flare on him about three years ago."  He 
stated the only trauma he could link to why he had neck pain was 
the injury he sustained in service in 1952 when the ship listed 
and he suffered a blow to the head in a fall and was cut above 
the left eye.  

The Veteran also stated that his low back had been bothering him 
for years.  He had no known trauma other than the same trauma 
from the military in 1952.  It was noted that he worked post 
service "in the loading and unloading business for 20 years."  It 
was stated that he retired at age 65 (the record shows the 
Veteran was born in July 1931).  

He was accorded clinical and X-ray examinations.  He was given 
assessments of cervical spine degenerative disease and lumbar 
spine degenerative disease.  The examiner noted there was a more 
than 50 year period of time between the time of his in-service 
injury and the time of his neck pain and during this time there 
had been no evidence of any sequelae in regard to injury to his 
neck or low back, therefore, it is my opinion that it is less 
likely than not that his neck and low back conditions are related 
to his injury in 1952 during his service commitment."  

The Board acknowledges the Veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes through his senses.  Layno v. 
Derwinski, 6 Vet. App. 465, 470 (1994).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is not accompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "absolute bar" to a service 
connection claim); Barr, 21 Vet. App. at 303 (the Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints of treatment for the relevant condition or its 
symptoms).  

Although the Veteran asserts that he has had problems with his 
back and neck ever since service, after review of the entire lay 
and medical evidence of record, the Board finds that the weight 
of the evidence demonstrates that the Veteran did not experience 
continuous symptoms of a back or neck disability for years after 
service separation.  Further, the Board concludes that the 
Veteran's assertion of continued symptomatology since active 
service, while competent, is not credible.  The Veteran's 
recently reported history of symptoms of back and neck 
difficulties in service is not consistent with the 
contemporaneous lay and medical evidence of record.  The 
October 1958 discharge examination was without reference to any 
type of problems with either the back or the neck.  Additionally, 
the Board notes that the reference in the service records to a 
neck contusion and laceration sustained to the left eye area 
refer to no involvement of either the back or neck at that time.  
The Veteran was seen for a complaint of a sore back on one 
occasion in May 1952 and another occasion in January 1953, but on 
each occasion he was returned to duty.  There was no further 
reference to the problems with the back or the neck during the 
remainder of the first period of service or during the Veteran's 
second period of service.  The contemporaneous records are of 
more probative value than the more recent assertions made many 
years following service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994).  See also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997).  (Upholding a Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to subsequent assertions years later).  

More probative value is also given to the comments from the VA 
physician who examined the Veteran in 2009 and opined that it was 
not at least as likely as not that any current neck or back 
disability was related to the Veteran's active service.  That 
physician had access to the entire claims file before expressing 
her opinion.  There is no contrary medical opinion of record.  
Accordingly, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  Accordingly, the principles of service






connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303 do not apply.  See 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  


ORDER

Service connection for a chronic low back disability is denied.  

Service connection for a chronic neck disability is denied.  




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


